Heydenfeldt, J., delivered the opinion of the Court.
Murray, C. J., concurred.
The conveyance of the lot by E. V. Joyce to Mrs. Joyce, instead of her husband who was the owner, will not alter the character of the estate unless it was palpably done from some fraudulent motive. It is insisted by the respondent, that the conveyance was so made to defraud creditors, but the only thing said in the bill on this point is, that E. Y. Joyce acted under the impression that it would be taken for the debts of the husband, and therefore conveyed it to the wife. There is nothing- however to show that John Joyce co-operated or consented, nor, indeed, that he had any creditors; and although it would have saved much argument and consideration if his bill had positively negatived such a presumption, yet the averment is too feeble for a Court of Equity to determine at one sweep that he was guilty of fraud, and, therefore, deny his right to his own property. Courts will not defeat rights of property on such feeble reasons. It is no doubt a matter of legitimate inquiry, and when established as a fact, then it will be the duty of the Court to enforce the necessary legal result.
As the question of property now stands upon the face of the bill, it was common property. It was Conveyed to Mrs. Joyce upon the con*164sideration that it was her husband’s property already. It certainly was not derived to her by gift, devise, or descent—the only cases which would make it her separate estate. The contract of separation, by. which Joyce conveys two-thirds of the lot for the benefit of his children, was therefore valid, because he had the right to convey the whole. Courts of Equity will enforce the stipulation of a deed of separation wherever it affects rights to property or income, and sometimes, where the jurisdiction has attached on account of questions relating to property, it will even lend its aid collaterally to enforce the stipulation for a separation.
The decree which the bill of complaint seeks to set aside for fraud, cannot be set up as a bar to this action. By that decree, the infant defendants are deprived of apparent rights, and being infants, they have the power, in a new action, to attack it in the same manner as if * they had not been made parties to it. Nor is it necessary for them in such a case to show particular acts of fraud as affecting them. It is sufficient that, by the decree, they are deprived of property to which they are entitled. Even if the whole question was fairly and fully submitted to the Court, the decision operates as a legal fraud as to them, and they are entitled to their own action to defeat it.
The decree of the Court below is reversed, and the cause remanded.